--------------------------------------------------------------------------------

INVESTORS RIGHTS AGREEMENT

THIS INVESTORS RIGHTS AGREEMENT (this “Agreement”), is made as of August 2,
2016, by and among Lightbridge Corporation, a Nevada corporation (the
“Company”), and the investor listed on the signature page hereto (the
“Investor”) and any other Permitted Transferee (as defined in the Certificate of
Designation) that becomes a party to this Agreement, each of which is referred
to in this Agreement as a “Holder” and collectively as the “Holders”.

WHEREAS, in order to induce the Company to enter into the Securities Purchase
Agreement dated June 28, 2016 (the “SPA”), and to induce the Investor to invest
funds in the Company pursuant to the SPA, the Company and the Investor hereby
agree that this Agreement shall govern the rights of the Holders to cause the
Company to register shares of Common Stock issuable to the Holders, to receive
certain information from the Company, and to participate in future equity
offerings by the Company, and shall govern certain other matters as set forth in
this Agreement.

NOW, THEREFORE, the Company and the Holders agree as follows:

1.                  Definitions. For purposes of this Agreement:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations filed July 29, 2016 by the Company with the
Secretary of State of Nevada.

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

“Conversion Date” shall have the meaning ascribed to it in the Certificate of
Designation.

“Conversion Rights” shall mean the rights of the Holder to convert Series A
Preferred Stock into Common Stock pursuant to the Certificate of Designation.

“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to an equity
incentive plan, stock purchase plan, or similar plan; (ii) a registration
relating to an SEC Rule 145 transaction; (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities; or (iv) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

--------------------------------------------------------------------------------

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

“Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

“Nasdaq Rules” means the rules promulgated by the Nasdaq Stock Market LLC.

“New Securities” means, collectively, newly issued equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series A Preferred Stock; and (ii) any Common Stock issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the shares referenced in clause (i) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 7.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Section 2.12 of
this Agreement.

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of outstanding Common Stock that are Registrable
Securities and the number of shares of Common Stock issuable (directly or
indirectly) pursuant to then exercisable and/or convertible securities that are
Registrable Securities.

“Restricted Securities” means the securities of the Company required to be
notated with the legend set forth in Section 2.11(b) hereof.

“SEC” means the Securities and Exchange Commission.

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder.

“Series A Preferred Stock” means shares of the Company’s Non-Voting Series A
Preferred Stock, par value $0.001 per share.

2

--------------------------------------------------------------------------------

2.                  Registration Rights. The Company covenants and agrees as
follows:

2.1                  Registration Rights.

(a)                  Registration Demand. If at any time after the first
anniversary of this Agreement, the Company receives a request from Holders of at
least 25% of the Registrable Securities then outstanding that the Company file a
registration statement with respect to outstanding Registrable Securities of
such Holders, then the Company shall (x) within ten (10) days after the date
such request is given, give notice thereof (the “Demand Notice”) to all Holders
other than the Initiating Holders; and (y) as soon as practicable, and in any
event within sixty (60) days after the date such request is given by the
Initiating Holders, file a registration statement under the Securities Act
covering all Registrable Securities that the Initiating Holders requested to be
registered and any additional Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Sections 2.1(b) and
2.3. The Company shall determine in its sole discretion whether to implement the
registration using Form S-1 or Form S-3.

(b)                  Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to this Section 2.1 a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s Board of Directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after the request of the Initiating Holders is given;
provided, however, that the Company may not invoke this right more than twice in
any twelve (12) month period.

(c)                  The Company shall not be obligated to effect, or to take
any action to effect, any registration pursuant to Section 2.1(a) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective.

2.2                  Company Registration. If at any time after the first
anniversary of this Agreement, the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Section 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6.

2.3                  Underwriting Requirements.

(a)                  If, pursuant to Section 2.1, the Initiating Holders intend
to distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1, and the Company shall include such information in the
Demand Notice. The underwriter(s), if any, will be selected by the Company and
shall be reasonably acceptable to a majority in interest of the Initiating
Holders. In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting. To facilitate the allocation of shares in accordance with
the above provisions, the Company or the underwriters may round the number of
shares allocated to any Holder to the nearest one hundred (100) shares.

3

--------------------------------------------------------------------------------

(b)                   In connection with any offering involving an underwriting
of shares of the Company’s capital stock pursuant to Section 2.2, the Company
shall not be required to include any of the Holders’ Registrable Securities in
such underwriting unless the Holders accept the terms of the underwriting as
agreed upon between the Company and its underwriters, and then only in such
quantity as the underwriters in their sole discretion determine will not
jeopardize the success of the offering by the Company. If the total number of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities to be sold (other
than by the Company) that the underwriters in their reasonable discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not jeopardize the success of the offering.
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares. Notwithstanding the foregoing,
in no event shall (i) the number of Registrable Securities included in the
offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering, or (ii) the
number of Registrable Securities included in the offering be reduced below
twenty percent (20%) of the total number of securities included in such
offering, For purposes of the provision in this Section 2.3(b) concerning
apportionment, for any selling Holder that is a partnership, limited liability
company, or corporation, the partners, members, retired partners, retired
members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.

2.4                  Obligations of the Company. Whenever required under this
Section 2 to effect the registration of any Registrable Securities, the Company
shall, as expeditiously as reasonably possible:

(a)                  prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to one
year or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one year period
shall be extended for a period of time equal to the period the Holder refrains,
at the request of an underwriter of Common Stock (or other securities) of the
Company, from selling any securities included in such registration, and (ii) in
the case of any registration of Registrable Securities on Form S-3 that are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable SEC rules, such one year period shall be extended for up to one
hundred eighty (180) days, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;

4

--------------------------------------------------------------------------------

(b)                  prepare and file with the SEC such amendments and
supplements to such registration statement, and the prospectus used in
connection with such registration statement, as may be necessary to comply with
the Securities Act in order to enable the disposition of all securities covered
by such registration statement;

(c)                  furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;

(d)                  use its commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

(e)                  in the event of any underwritten public offering, enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering;

(f)                  use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;

(g)                  promptly make available for inspection by the selling
Holders, any underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;

(h)                  notify each selling Holder, promptly after the Company
receives notice thereof, of the time when such registration statement has been
declared effective or a supplement to any prospectus forming a part of such
registration statement has been filed; and

(i)                  after such registration statement becomes effective, notify
each selling Holder of any request by the SEC that the Company amend or
supplement such registration statement or prospectus.

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

2.5                  Furnish Information. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Section 2
with respect to the Registrable Securities of any selling Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Holder’s Registrable Securities.

2.6                  Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees, printers’ and accounting fees, and fees and disbursements of counsel for
the Company, shall be borne and paid by the Company. All Selling Expenses
relating to Registrable Securities registered pursuant to this Section 2 shall
be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.

5

--------------------------------------------------------------------------------

2.7                  Delay of Registration. No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.

2.8                  Indemnification. If any Registrable Securities are included
in a registration statement under this Section 2:

(a)                  To the extent permitted by law, the Company will indemnify
and hold harmless each selling Holder, and the partners, members, officers,
directors, and stockholders of each such Holder; legal counsel and accountants
for each such Holder; any underwriter (as defined in the Securities Act) for
each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.8(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

(b)                  To the extent permitted by law, each selling Holder,
severally and not jointly, will indemnify and hold harmless the Company, and
each of its directors, each of its officers who has signed the registration
statement, each Person (if any), who controls the Company within the meaning of
the Securities Act, legal counsel and accountants for the Company, any
underwriter (as defined in the Securities Act), any other Holder selling
securities in such registration statement, and any controlling Person of any
such underwriter or other Holder, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of such selling Holder expressly for use in connection with such
registration; and each such selling Holder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 2.8(b) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Holder, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by any Holder by way of indemnity or contribution under Sections
2.8(b) and 2.8(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

(c)                  Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.8, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.

(d)                  To provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either: (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Section 2.8 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case, notwithstanding the fact
that this Section 2.8 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this Section 2.8, then, and
in each such case, such parties will contribute to the aggregate losses, claims,
damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 2.8(d), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.8(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses paid by such Holder), except in the case of willful misconduct
or fraud by such Holder.

6

--------------------------------------------------------------------------------

(e)                  Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.

(f)                  Unless otherwise superseded by an underwriting agreement
entered into in connection with the underwritten public offering, the
obligations of the Company and Holders under this Section 2.8 shall survive the
completion of any offering of Registrable Securities in a registration under
this Section 2, and otherwise shall survive the termination of this Agreement.

2.9                  Reports Under Exchange Act. With a view to making available
to the Holders the benefits of SEC Rule 144 and any other rule or regulation of
the SEC that may at any time permit a Holder to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-3,
the Company shall:

(a)                  use commercially reasonable efforts to make and keep
available adequate current public information, as those terms are understood and
defined in SEC Rule 144, at all times;

(b)                  use commercially reasonable efforts to file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act (at any time after the Company has
become subject to such reporting requirements); and

(c)                  furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) to the extent accurate, a
written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, the Securities Act, and the Exchange Act (at any
time after the Company has become subject to such reporting requirements), or
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (at any time at which the Company so qualifies); (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company; and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

2.10                  “Market Stand-off” Agreement. Each Holder hereby agrees
that it will not, without the prior written consent of the managing underwriter,
during the period commencing on the date of the final prospectus relating to the
registration by the Company for its own behalf of shares of its Common Stock or
any other equity securities under the Securities Act on a registration statement
on Form S-1 or Form S-3 and ending on the date specified by the Company and the
managing underwriter (such period not to exceed 120 days, or such other period
as may be requested by the Company or an underwriter to accommodate regulatory
restrictions on (1) the publication or other distribution of research reports,
and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto), (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock (whether such shares or any such
securities are then owned by the Holder or are thereafter acquired) or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or other securities, in cash, or otherwise.
The foregoing provisions of this Section 2.10 shall not apply to the sale of any
shares to an underwriter pursuant to an underwriting agreement, or the transfer
of any shares to any trust for the direct or indirect benefit of the Holder or
the immediate family of the Holder, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, and
shall be applicable to the Holders only if all officers and directors are
subject to the same restrictions. The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.10 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.10 or that are
necessary to give further effect thereto.

7

--------------------------------------------------------------------------------

2.11                  Restrictions on Transfer.

(a)                  The Series A Preferred Stock and the Registrable Securities
shall not be sold, pledged, or otherwise transferred, and the Company shall not
recognize and shall issue stop-transfer instructions to its transfer agent with
respect to any such sale, pledge, or transfer, except upon the conditions
specified in this Agreement, which conditions are intended to ensure compliance
with the provisions of the Securities Act. A transferring Holder will cause any
proposed purchaser, pledgee, or transferee of the Series A Preferred Stock and,
if required by applicable law, the Registrable Securities held by such Holder to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.

(b)                  Each certificate, instrument, or book entry representing
(i) the Series A Preferred Stock, (ii) the Registrable Securities, and (iii) any
other securities issued in respect of the securities referenced in clauses (i)
and (ii), upon any stock split, stock dividend, recapitalization, merger,
consolidation, or similar event, shall (unless otherwise permitted by the
provisions of Section 2.11(c)) be notated with a legend substantially in the
following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

8

--------------------------------------------------------------------------------


[THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, AND THE
CERTIFICATE OF DESIGNATION, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.]

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.11.

(c)                  The holder of such Restricted Securities, by acceptance of
ownership thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144; or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration, provided that each such Affiliate
agrees in writing to be subject to the terms of this Section 2.11. Each
certificate, instrument, or book entry representing the Restricted Securities
transferred as above provided shall be notated with, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 2.11(b), except that such certificate instrument, or book entry shall
not be notated with such restrictive legend if, in the opinion of counsel for
such Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

2.12                  Termination of Registration Rights. The right of any
Holder to request registration or inclusion of Registrable Securities in any
registration pursuant to Sections 2.1 or 2.2 shall terminate upon such time as
SEC Rule 144 or another similar exemption under the Securities Act is available
for the sale of all of such Holder’s shares without limitation during a
three-month period without registration.

3.                  Confidentiality. Each Holder agrees that such Holder will
keep confidential and will not disclose, divulge, or use for any purpose (other
than to monitor its investment in the Company) any confidential information
obtained from the Company (including notice of the Company’s intention to file a
registration statement), unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 3 by such Holder), (b) is or has been independently developed or
conceived by the Holder without use of the Company’s confidential information,
or (c) is or has been made known or disclosed to the Holder by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company; provided, however, that a Holder may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Registrable Securities from such Holder, if such prospective purchaser
agrees to be bound by the provisions of this Section 3; (iii) to any existing or
prospective Affiliate, partner, member, stockholder, or wholly owned subsidiary
of such Holder in the ordinary course of business, provided that such Holder
informs such Person that such information is confidential and directs such
Person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Holder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure.

9

--------------------------------------------------------------------------------

4.                  Investor Participation in Future Equity Financings. Subject
to the terms and conditions of this Section 4 and applicable securities laws, if
the Company proposes to offer or sell any New Securities, the Company shall
first offer such New Securities to the Investor.

(a)                  The Company shall give notice (the “Offer Notice”) to the
Investor, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such New Securities.

(b)                  By notification to the Company within twenty (20) days
after the Offer Notice is given, the Investor may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities which equals the proportion that the Common Stock
then held by the Investor and its Affiliates (including all shares of Common
Stock then issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Series A Preferred Stock then held by the Investor and its
Affiliates) bears to the total Common Stock of the Company then outstanding
(assuming full conversion and/or exercise, as applicable, of all Series A
Preferred Stock). The closing of any sale pursuant to this Section 4(b) shall
occur within the later of thirty (30) days of the date that the Offer Notice is
given and the date of initial sale of New Securities pursuant to Section 4(c).

(c)                  If all New Securities referred to in the Offer Notice are
not elected to be purchased or acquired as provided in Section 4(b), the Company
may, during the ninety (90) day period following the expiration of the periods
provided in Section 4(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Investor in accordance with this Section 4.

(d)                  The right of first offer in this Section 4 shall not be
applicable to (i) any equity securities issued in connection with the conversion
of any convertible security outstanding as of the Original Issue Date, as
defined in the Certificate of Designation, (ii) any exercise of a warrant or
option outstanding as of the Original Issue Date, as defined in the Certificate
of Designation, (iii) any options or shares of Common Stock issued pursuant to
any plan adopted by the Company for the benefit of its employees, executive
officers, directors or consultants, (iv) any shares of Common Stock issued in
connection with an acquisition, asset purchase agreement or joint venture
agreement, (v) any issuance of Common Stock to Aspire Capital Fund, LLC, and
(vi) any issuance of Common Stock in connection with a stock split or in
connection with a dividend payable in Common Stock.

(e)                  Notwithstanding any provision hereof to the contrary, in
lieu of complying with the provisions of this Section 4, the Company may elect
to give notice to the Investor within thirty (30) days after the issuance of New
Securities. Such notice shall describe the type, price, and terms of the New
Securities. The Investor shall have twenty (20) days from the date notice is
given to elect to purchase up to the number of New Securities that would, if
purchased by the Investor, maintain the Investor’s percentage-ownership
position, calculated as set forth in Section 4(b) before giving effect to the
issuance of such New Securities. The closing of such sale shall occur within
sixty (60) days of the date notice is given to the Investor.

(f)                  The covenants set forth in Section 4 shall terminate and be
of no further force or effect immediately upon the third (3rd) anniversary of
the date hereof.

5.                  Voting Rights. The Investor hereby grants an irrevocable
proxy (which proxy is coupled with an interest) to the Company’s Board of
Directors authorizing and directing the Board of Directors to vote all Excess
Shares (as defined below) at any stockholders’ meeting or in an action by
written consent in the same proportion as the shares of Common Stock that are
voted at such meeting or by such written consent which are not beneficially
owned by the Investor on the record date for such meeting or such written
consent. “Excess Shares” shall mean the number of shares of Common Stock held or
voted by the Investor and its Affiliates or any member of a “group” (as defined
under Section 13(d) of the Exchange Act) including the Investor or its
Affiliates or other parties acting in concert with the Investor or its
Affiliates, in the aggregate, that is in excess of 9.99% of the issued and
outstanding Common Stock of the Company.

10

--------------------------------------------------------------------------------

6.                  Additional Covenants.

6.1                  Volume Limitations. Each Holder (together with its
Affiliates) shall be prohibited from lending, offering, pledging, selling,
contracting to sell, or otherwise transferring or disposing of, directly or
indirectly, any shares of Common Stock issued upon conversion of the Series A
Preferred Stock as follows:

(a)                  on and prior to the first anniversary of the applicable
Conversion Date, each Holder (together with its Affiliates) may only sell up to
51,000 shares of Common Stock issued upon conversion of the Series A Preferred
Stock in any ninety (90) consecutive day period; and

(b)                  after the first anniversary of the Conversion Date, each
Holder may freely transfer shares of Common Stock.

6.2                  Compliance with Nasdaq Rules.

(a)                  No Holder shall exercise its Conversion Rights at any time,
if the exercise of the Conversion Rights would cause such Holder (together with
its Affiliates) to own greater than 19.99% of the issued and outstanding shares
of Common Stock prior to the time that the Company shall have received
stockholder approval in accordance with Nasdaq Rules.

(b)                  The Company shall seek stockholder approval for the
issuance of Common Stock to the Holders in excess of 19.99% of the issued and
outstanding shares of Common Stock at the earlier of (i) the Company’s next
annual meeting of stockholders, or (ii) any earlier special meeting of
stockholders unless the Company’s Board of Directors determines that soliciting
approval at such special meeting in connection with this Section 6.2 would be
materially detrimental to the approval of the other proposals to be considered
thereat.

7.                  Miscellaneous.

7.1                  Successors and Assigns. The rights under this Agreement may
be assigned (but only with all related obligations) by a Holder to a transferee
of Registrable Securities that is an Affiliate of a Holder; provided, however,
that (x) the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement,
including the provisions of Section 2.10. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

7.2                  Governing Law. This Agreement shall be governed by the
internal law of the State of New York.

7.3                  Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

7.4                  Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5                  Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their addresses as set forth on
Schedule A hereto (as may be updated from time to time), or to the principal
office of the Company and to the attention of the Chief Executive Officer, in
the case of the Company, or to such email address, facsimile number, or address
as subsequently modified by written notice given in accordance with this Section
7.5. If notice is given to the Company, a copy shall also be sent to Hogan
Lovells US LLP, Attn: David Crandall, One Tabor Center, Suite 1500, 1200
Seventeenth Street, Denver, Colorado 80202 and if notice is given to Investors,
a copy shall also be given to Bernard & Yam, LLP, Attn: Mr. Mann Yam, 140-75 Ash
Avenue, Suite 2D, Flushing, New York 11355.

11

--------------------------------------------------------------------------------

7.6                  Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and Holders holding
a majority of the Registrable Securities then outstanding; provided that the
Company may in its sole discretion waive compliance with Section 2.11(c); and
provided further that any provision hereof may be waived by any waiving party on
such party’s own behalf, without the consent of any other party. Notwithstanding
the foregoing, this Agreement may not be amended or terminated and the
observance of any term hereof may not be waived with respect to any Holder
without the written consent of such Holder, unless such amendment, termination,
or waiver applies to all Holders in the same fashion. The Company shall give
prompt notice of any amendment or termination hereof or waiver hereunder to any
party hereto that did not consent in writing to such amendment, termination, or
waiver. Any amendment, termination, or waiver effected in accordance with this
Section 7.6 shall be binding on all parties hereto, regardless of whether any
such party has consented thereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

7.7                  Severability. In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.

7.8                  Aggregation of Stock. All shares of Registrable Securities
held or acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

7.9                  Additional Investors. Notwithstanding anything to the
contrary contained herein, a Permitted Transferee, as defined in the Certificate
of Designation, may become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement, and thereafter shall
be deemed a “Holder” for all purposes hereunder. No action or consent by the
Holders shall be required for such joinder to this Agreement by such additional
Holder, so long as such additional Holder has agreed in writing to be bound by
all of the obligations as a “Holder” hereunder.

7.10                  Entire Agreement. This Agreement (including any Schedules
and Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

7.11                  Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state and federal courts
sitting in the City of New York, Borough of Manhattan for the purpose of any
suit, action or other proceeding arising out of or based upon this Agreement,
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in the state and federal courts sitting in the
City of New York, Borough of Manhattan, and (c) hereby waive, and agree not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

12

--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

7.12                  Delays or Omissions. No delay or omission to exercise any
right, power, or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. All remedies, whether under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

[Remainder of Page Intentionally Left Blank]

13

--------------------------------------------------------------------------------

                  IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first written above.

  COMPANY:       LIGHTBRIDGE CORPORATION       By: /s/ Seth Grae   Name: Seth
Grae   Title: Chief Executive Officer         INVESTOR:       GENERAL
INTERNATIONAL HOLDINGS, INC.       By: /s/ Xingping Hou   Name: Xingping Hou  
Title: President

[Signature Page to Investors Rights Agreement]

--------------------------------------------------------------------------------

SCHEDULE A

Holders

General International Holdings, Inc.
Address:     219-3 Northern Blvd, Suite 201 
                     Bayside, NY 11361
Fax:              212-219-3604

--------------------------------------------------------------------------------